Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La labor de un juez, en adición a ser una delicada y difícil, es una que resulta ser, de ordinario, ingrata. Ello en vista de que, como en todos los casos que vienen ante la consideración de un magistrado hay dos (2) partes, la deci-sión que se emite por éste —cualquiera que ésta sea— nunca puede beneficiar a ambas partes; lo cual causa que siempre una de las partes esté inconforme con la decisión emitida. Ello, sin embargo, no puede ser óbice para que el juez no decida el caso cómo realmente procede hacerlo en derecho ya que, después de todo, esa precisamente es su función.
En el presente caso, al igual que en muchos otros, la mayoría de los integrantes del Tribunal pretende “compla-cer” a ambas partes; esto es, en lugar de resolver conforme a derecho, revocando en su totalidad la sentencia recu-rrida, pretende “oficiar en la misa y repicar las campanas” a la misma vez. Dicha situación, a nuestra manera de ver las cosas, resulta ser inaceptable. Es por ello que disentimos.
En Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650 — 651 (1985), reiteramos la norma a los efectos de que, en un caso de daños y perjuicios donde se alegue la ocurrencia de da-ños como consecuencia de la negligencia de la parte de-*957mandada, le corresponde a la parte adora el peso de la prueba respecto a dicha negligencia; esto es, “la parte de-mandante tiene la obligación de poner al tribunal en con-diciones de poder hacer una determinación clara y especí-fica sobre negligencia mediante la presentación de prueba a esos efectos”. (Énfasis suplido.) íd., pág. 651.
Por otro lado, en el referido caso de Cotto v. C.M. Ins. Co., ante, pág. 651, expresamente hicimos constar que un análisis de nuestra jurisprudencia, referente a la situación específica de reclamaciones por caídas, refleja que es requi-sito indispensable que la parte demandante pruebe, “como parte esencial de la causa de acción que ejercita, la existen-cia de la condición de peligrosidad que ocasionó la caída”. (Énfasis suplido.)
I — I i — I
Un somero examen de la exposición narrativa de la prueba e, inclusive, de la sentencia mayoritaria emitida en el presente caso es todo lo que se necesita para uno poder percatarse de que a la parte demandada recurrente le asiste la razón en su quinto señalamiento de error; esto es, que el foro de instancia erró al “estimar probado el ele-mento de negligencia” requerido por nuestra jurispruden-cia en esta clase de casos.
Dicho de una manera más sencilla, en el presente caso hay ausencia total de prueba sobre cuál fue la condición de peligrosidad, alegadamente existente en el establecimiento en controversia, que fue la causa de la caída que sufriera la codemandante María Luisa Rosado Feliciano. Un examen del testimonio que ésta prestara ante el foro de instancia revela que ella realmente no sabe, ni puede decir, en qué —si algo— resbaló; expresiones a los efectos de que “el lu-gar donde resbaló se veía brilloso, como con una sustan-cia”, ciertamente no son suficientes para imponerle respon-sabilidad a la parte demandada. Por otro lado, y como *958surge de la propia sentencia mayoritaria, dicha codeman-dante específicamente declaró “no saber qué había en el lugar” donde se cayó.
Por último, y ala luz de lo antes expresado, el testimo-nio del empleado del establecimiento demandado, Sr. Ben-jamín Ramos Soto, es uno que no puede ser descartado y que merece entera credibilidad. Este testificó que en el lu-gar donde la codemandante Feliciano Crespo había resba-lado “nada había” que pudiera haber ocasionado la caída y que, en su opinión, la misma se debió al desgaste de los zapatos que usaba dicha señora.
h — I HH HH
Ante ese claro y contundente cuadro de hechos, ¿qué hace el Tribunal? En su afán de “complacer” a ambas par-tes, y en lugar de revocar la sentencia recurrida, este Foro hace una “justicia salomónica”; esto es, reduce en una ter-cera parte la compensación erróneamente concedida a una de las demandantes por el foro de instancia, acción que ni explica el Tribunal ni encuentra apoyo en la prueba, y eli-mina la partida de honorarios de abogado/1)
No se le hace cumplida justicia a la parte demandada en el presente caso meramente reduciendo la indemnización concedida a una de las demandantes por el foro de instancia. A esos efectos, debe mantenerse presente que justicia a medias, no es justicia. Es por ello que disentimos.

(1) Resulta, cuando menos curioso, que el Tribunal señala, como fundamento de su acción eliminatoria de honorarios de abogado, que así procede hacerlo en vista de que la parte demandada recurrente “no incurrió en temeridad, ya que según se desprende de los hechos particulares del caso de autos, existía una controversia en cuanto a la existencia de una condición peligrosa en el lugar del accidente”. (Enfasis suplido.) Opinión mayoritaria, pág. 955'.
Dichas expresiones, naturalmente, sostienen nuestra contención a los efectos de que la parte demandante no demostró la existencia de la “condición de peligrosidad” en el lugar de la caída, requisito indispensable en esta clase de casos.